Citation Nr: 1737578	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-28 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a genitourinary disability.


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Esq.


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active air service from June 1963 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of June 2011 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The June 2011 rating decision denied service connection for a left shoulder disability and the April 2012 rating decision denied service connection for a genitourinary disability.  

This matter was previously before the Board in May 2015, at which time the Board remanded the issues of entitlement to service connection for a left shoulder disability and a genitourinary disability for additional development.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to service connection for a genitourinary disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A left shoulder disability is not etiologically related to the Veteran's active service, and a left shoulder disability was not shown to be present within one year after his separation from active service.


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated by active service and the incurrence or aggravation of a left shoulder disability during active service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112 (2016); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veteran, through his attorney, challenges the adequacy of the April 2016 VA left shoulder examination.  The Veteran asserts that the examiner did not support her conclusion that the Veteran's current left shoulder disability is unrelated to his in-service left clavicle fracture.  After reviewing the record, the examiner acknowledged the in-service injury and the Veteran's current diagnosis of left shoulder degenerative joint disease (DJD).  The examiner explained that the in-service injury and the current diagnosis were not related because the service treatment records (STRs) after the injury resolved were silent for a chronic condition of sequelae of the left clavicle fracture, and that the x-ray obtained did not show residuals of the in-service injury that had the potential to result in arthritis.  The examiner's explanation was detailed and sufficient to allow the Board to make a determination in this case.  See Acevedo v. Shinseki, 25 Vet.App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  

Neither the Veteran nor his attorney have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection for a Left Shoulder Disability

The Veteran asserts that his current left shoulder degenerative joint disease (DJD) is due to active service.  Specifically, he asserts that his current left shoulder disability was caused by a fractured clavicle which he sustained during combat training on active duty.  

The Veteran's October 1964 separation Report of Medical History confirms a simple fracture of the left clavicle which occurred in 1963.  The physician's summary notes there was a good recovery with no complications and no sequelae.  The Veteran stated he was otherwise in good health.  Further, on the Veteran's October 1964 Report of Medical Examination, the examiner noted that the Veteran's upper extremities were normal with respect to strength and range of motion.  The examiner further documented that there was no weakness, deformity or limitation of motion specifically of the left clavicle. 

The Veteran's post service records are silent for any further complaints, treatments or diagnoses related to the healed fractured clavicle.  In a May 2011 statement, the Veteran briefly stated that he fractured his left shoulder, which did not heal right, and that he was given the choice of repair requiring the re-breaking of the bone, or discharge from the service.  The Board notes there is no evidence of any additional fracture to the Veteran's left shoulder in service, other than the already noted left clavicular fracture. 

The Veteran was afforded a VA examination in April 2016.  At the time, the examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions, and that there was no subsequent functional loss or range of motion after these attempts.  He also noted no pain, weakness, fatigability or incoordination which limited functional ability with repeated use.  The examiner confirmed the diagnosis of DJD of the left shoulder.  The examiner opined that it was less likely as not that the current left shoulder disability had its onset in service or within a year immediately following service; and, was not due to the clavicular fracture incurred in service.  The examiner explained that the arthritis was not noted in service, within a year of service and the available radiology studies did not show any residuals of the left clavicular fracture which had the potential to result in degenerative arthritis of the shoulder. 

The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  While the Veteran is competent to report observable symptoms, such as pain in the shoulder, he is not competent to make a diagnosis of a current disability affecting his shoulder that is related to his in-service left shoulder disability.  Determining the etiology of the Veteran's current left shoulder disability requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the needed expertise, medical training, or skills.  Therefore, the Veteran is not competent to diagnose himself with a shoulder disability or to link any current symptoms of a shoulder disability, including DJD to any previous injury, including the clavicular fracture suffered over fifty years ago.

Furthermore, the disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), to include arthritis, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran's separation exam noted no left shoulder abnormalities.  Significantly, in his report of medical history in October 1964, the Veteran checked "no" for "painful or 'trick' shoulder or elbow," as well as for arthritis or rheumatism; and bone, joint or other deformity.  The examining physician noted that the Veteran had a simple fracture of the left clavicle in 1963 with "[g]ood recovery," with no complications or sequelae.  A gap in medical treatment records alone cannot be the basis for a denial based on lack of continuity of symptoms.  However, in a 1988 Social Security Administration (SSA) Disability Report, the form requested that the claimant list all disabling conditions.  The Veteran listed a herniated disc in his back, shortness of breath, and chest pain.  He did not report left shoulder symptoms.  Even with a gap in treatment records, the 1988 record shows that there has not been continuity of symptoms since the in-service injury.  Significantly, the Veteran had a left shoulder x-ray in December 1988 which noted "...no evidence of fracture or dislocation.  No soft tissue swelling or foreign body is seen."  The impression was a "normal study."  In this case, there has not been continuity of symptoms.  

In sum, the evidence of record indicates the Veteran experienced one instance of a fractured left clavicle, while in service which healed without complications or residuals.  The evidence further indicates that any current left shoulder disability was not incurred or aggravated by any in-service injury or event.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a left shoulder disability is not warranted.  38 U.S.C. § 5107(b) ( 2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left shoulder disability is denied.


REMAND

The Board regrets the additional delay but finds that additional development is required before the issue of entitlement to service connection for a genitourinary disability may be decided.

The Veteran asserts he has voiding difficulties due to active service.  The Veteran specifically asserts that gonorrhea contracted in service resulted in his current voiding dysfunction.

The Veteran's October 1964 separation Report of Medical History confirms one instance of gonorrhea in April 1964.  The Veteran's Service Treatment Records (STRs) likewise confirm one instance of gonorrhea in April 1964 for which he was treated with penicillin, and a potential second instance in October 1964, for which the Veteran appeared to be treated prophylactically with antibiotics.

The Board notes the Veteran currently receives treatment through the VA Medical Center for management of a voiding dysfunction, including chronic urethral strictures.  At a urology visit in April 2012, the Veteran acknowledged the history of gonorrhea, and reported a subsequent history with voiding dysfunction immediately thereafter.  The Veteran elaborated that he was formally diagnosed with urethral strictures in approximately 1977, which were treated unsuccessfully through dilation.

At a urology visit in February 2012, the VA medical provider noted the Veteran has a complicated urinary history, with the onset of urethral strictures over twenty years prior, which resulted in a surgical urethrotomy and creation of a surgical hypospadia (i.e. not congenital) in order to aid in voiding.

As noted above, this matter was previously before the Board in May 2015.  At the time, the Board remanded the claim for a genitourinary disability for a VA examination.  At the April 2016 examination, the examiner noted a history of neurogenic bladder and the presence of hypospadias.  The examiner opined that it was less likely as not that the Veteran's hypospadia was caused or was a result of service, because hypospadias is a congenital condition which cannot be caused by gonorrhea.

However, the VA examiner did not note that in this instance the Veteran's hypospadias was surgically created to aid in reducing his voiding difficulties which were caused or aggravated by chronic urethral strictures.  Accordingly, the April 2016 VA examination is based on an incorrect factual premise and cannot serve as the basis of a denial in this case.  The Board therefore finds that a new VA examination is warranted.  Reonal v. Brown, 5 Vet. App. 458 (1993).

Accordingly, the case is REMANDED for the following action:

1. Provide the file to a qualified clinician for an addendum opinion.  The claims file must be made available to, and reviewed in its entirety by the clinician.  Based on a review of the record, the clinician is asked to determine whether it is at least as likely as not (50 percent or better probability) that the Veteran's voiding dysfunction, including the chronic urethral strictures which resulted in the creation of a surgical hypospadia, had its clinical onset during service or is otherwise related to service, including as being due to the residuals of the documented gonorrhea.  

The clinician must provide a complete rationale for his or her opinion(s).  

2. Confirm that the medical opinions comply with this remand.

3. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for a response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


